 


110 HCON 328 IH: Supporting the goals and ideals of the National Day of Silence with respect to anti-lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment faced by individuals in schools.
U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 328 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2008 
Mr. Engel (for himself, Ms. Baldwin, Mrs. Capps, Mrs. Davis of California, Mr. Ellison, Mr. Farr, Mr. Fattah, Mr. Grijalva, Mr. Gutierrez, Mr. Holt, Mr. Honda, Mr. Loebsack, Mrs. Lowey, Mrs. Maloney of New York, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Nadler, Ms. Norton, Mr. Pallone, Mr. Rothman, Ms. Linda T. Sánchez of California, Ms. Schakowsky, Mr. Sires, Ms. Solis, Mr. Stark, Ms. Sutton, Mr. Towns, Ms. Wasserman Schultz, Mr. Weiner, Mr. Wexler, and Ms. Woolsey) submitted the following concurrent resolution; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the National Day of Silence with respect to anti-lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment faced by individuals in schools. 
 
 
Whereas the National Day of Silence is a day in which students take a vow of silence to bring attention to the anti-lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment faced by individuals in schools, including students, teachers, and other school staff; 
Whereas the Gay, Lesbian, and Straight Education Network designated one day of every April as the National Day of Silence; 
Whereas the 2008 National Day of Silence will be held in memory of Lawrence King, a 15-year-old California student who was shot and killed in school in February by a 14-year-old classmate because of King’s sexual orientation and gender identity and expression; 
Whereas more than 500,000 students from more than 5,000 junior and high schools participated in the National Day of Silence in previous years; 
Whereas the Gay, Lesbian, and Straight Education Network’s 2005 National School Climate Survey illustrates the pervasive harassment and victimization of lesbian, gay, bisexual, and transgender students; 
Whereas more than 80 percent of lesbian, gay, bisexual, and transgender students have been verbally harassed at school by their peers because of their sexual orientation, gender identity, or gender expression; 
Whereas nearly 40 percent of lesbian, gay, bisexual, and transgender students were physically harassed by their peers because of their sexual orientation, gender identity, or gender expression; 
Whereas nearly 20 percent of lesbian, gay, bisexual, and transgender students were physically assaulted by their peers at school because of their sexual orientation, gender identity, or gender expression; 
Whereas over 40 percent of lesbian, gay, bisexual, and transgender students reported that faculty and staff never intervene when homophobic language is used in their presence; 
Whereas nearly 30 percent of lesbian, gay, bisexual, and transgender students reported missing at least one entire schoolday in the last month because they felt unsafe; 
Whereas lesbian, gay, bisexual, and transgender youth who experienced high levels of verbal harassment because of their sexual orientation are more likely to report that they did not plan to attend college than youth who never or rarely experienced such harassment; 
Whereas unchecked harassment based on sexual orientation, gender identity, and gender expression has a negative impact on student academic performance, such that grade point averages are a half grade lower than those for other students; 
Whereas 40 States do not have laws protecting lesbian, gay, bisexual, and transgender students from name-calling, bullying, and harassment that occurs at school because of sexual orientation; 
Whereas only five States and the District of Columbia have laws protecting students from anti-lesbian, gay, bisexual, and transgender name-calling, bullying, and harassment based on their gender identity or expression; and 
Whereas every child should be guaranteed an education free from name-calling, bullying, harassment, and discrimination regardless of his or her sexual orientation, gender identity, or gender expression: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of the National Day of Silence; 
(2)requests that the President issue a proclamation calling on the people of the United States to observe the National Day of Silence with appropriate ceremonies, programs, and activities; and 
(3)encourages each State, city, and local education authority to adopt laws and policies to prohibit name-calling, bullying, harassment, and discrimination against students, teachers, and other school staff regardless of their sexual orientation, gender identity, or gender expression, so that our schools are institutions where all individuals are able to focus on learning. 
 
